 1 PHILLIP A. TALBERT
   Actng United States Attorney
 2 KIMBERLY A. SANCHEZ
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:18-CR-00130-DAD-BAM
12                                 Plaintiff,
                                                          STIPULATION CONTINUING TRIAL SETTING
13                          v.                            AND REGARDING EXCLUDABLE TIME
                                                          PERIODS UNDER SPEEDY TRIAL ACT;
14   DAVID STUARD,                                        FINDINGS AND ORDER
15                                Defendants.             DATE: May 11, 2021
                                                          TIME: 9:00 a.m.
16                                                        COURT: Hon. Dale A. Drozd
17
            This case is set for a trial setting on May 11, 2021 at 9:00 a.m. The parties stipulate and request
18
     a continuance of the status conference to July 14, 2021 at 1:00 p.m. Defense counsel needs additional
19
     time to confer with his client.due to obstacles in communication due to COVID-19 restrictions in order
20
     to adequately review matters related to a resolution with his client, and to conduct further investigation
21
     into a prior conviction, and gather further information to ascertain whether to request a motion schedule
22
     for a suppression issue. Additionally, on April 17, 2020, this Court issued General Order 617, which
23
     suspends all jury trials in the Eastern District of California scheduled to commence before June 15,
24
     2020, and allows district judges to continue all criminal matters to a date after June 1. On May 13,
25
     2020, this Court issued General Order 618, which suspends all jury trials in the Eastern District of
26
     California until further notice, and allows district judges to continue all criminal matters. This and
27
     previous General Orders were entered to address public health concerns related to COVID-19.
28
            Although the General Orders address the district-wide health concern, the Supreme Court has
                                                       1
30
 1 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 2 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 3 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 4 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 5 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 6 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 7 or in writing”).

 8           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 9 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-
10 justice continuances are excludable only if “the judge granted such continuance on the basis of his

11 findings that the ends of justice served by taking such action outweigh the best interest of the public and

12 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

13 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

14 the ends of justice served by the granting of such continuance outweigh the best interests of the public

15 and the defendant in a speedy trial.” Id.

16           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

17 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

18 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

19 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

20 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court
21 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

22 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

23 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

24 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

25           In light of the societal context created by the foregoing, this Court should consider the following

26 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-
27 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

28           1
              The parties note that General Order 612 acknowledges that a district judge may make
     “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
                                                          2
30
 1 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 2 pretrial continuance must be “specifically limited in time”).

 3                                                STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6          1.     By previous order, this matter was set for a status conference on May 11, 2021.

 7          2.     By this stipulation, defendant now moves to continue the status conference to July 14,

 8 2021 at 1:00 p.m., and to exclude time between May 11, 2021, and July 14, 2021, under Local Code T4.

 9          3.     The parties agree and stipulate, and request that the Court find the following:

10                 a)        The government has represented that the discovery associated with this case

11          includes investigative reports, recordings, video and photographs. All of this discovery has been

12          either produced directly to counsel and/or made available for inspection and copying.

13          Additionally, the parties have engaged in plea negotiations.

14                 b)        Counsel for defendant desires additional time to confer with his client, review

15          discovery, and determine whether any further investigation is warranted for a plea or sentencing.

16          Additionally, defense counsel had health issues that delayed his progress with this case by at

17          least six weeks. Moreover, COVID protocols have significantly interfered with the efficient

18          progress of communications given in-person limitations imposed by these restrictions and other

19          COVID-related considerations.

20                 c)        Counsel for defendant believes that failure to grant the above-requested

21          continuance would deny him/her the reasonable time necessary for effective preparation, taking

22          into account the exercise of due diligence.

23                 d)        The government does not object to the continuance.

24                 e)        Based on the above-stated findings, the ends of justice served by continuing the

25          case as requested outweigh the interest of the public and the defendant in a trial within the

26          original date prescribed by the Speedy Trial Act.

27                 f)        For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

28
     Cal. March 18, 2020).
                                                          3
30
 1          et seq., within which trial must commence, the time period of May 11, 2021 to July 14, 2021,

 2          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

 3          because it results from a continuance granted by the Court at defendant’s request on the basis of

 4          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 5          of the public and the defendant in a speedy trial.

 6          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 7 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 8 must commence.

 9          IT IS SO STIPULATED.

10

11
     Dated: May 3, 2021                                       PHILLIP A. TALBERT
12                                                            Actint United States Attorney
13
                                                              /s/ KIMBERLY A. SANCHEZ
14                                                            KIMBERLY A. SANCHEZ
                                                              Assistant United States Attorney
15

16
     Dated: May 3, 2021                                       /s/ MARK BROUGHTON
17                                                            MARK BROUGHTON
18                                                            Counsel for Defendant
                                                              DAVID STUARD
19

20
21
                                            FINDINGS AND ORDER
22
     IT IS SO ORDERED.
23
        Dated:    May 3, 2021
24                                                     UNITED STATES DISTRICT JUDGE
25

26
27

28

                                                          4
30
